                     Case l:20-cr-00521-CM Document 127 Filed 05/25/21 Page 1 of 2

                                TALKIN, MUCCIGROSSO            &   ROBERTS,    L.L.P.
                                                  ATTORNEYS AT LAW
                                               40 EXCHANGE PLACE
                                                    1s·ra FLOOR
                                           NEW YORK. NEW YORK 10005

                                                  (212) 482-0007 PHONE
                                                    (212) 482•1303 FAX
                                                  WWW.TALKINlAW COM
                                               EMAIL, INFO@TALKINLAW.COM




  MARYLAND OFFICE·
5100 DORSEY HALL DRIVE                                                                         NEW JERSE OFFICE
                                                                                           L f\
       SUITE 100
ELLICOTT CITY, MD 21042
                                                                      . . . ~j\o    \\1DQD'
                                                                                 \:\'°I! f\S
                                                                                                   2500 PL ZA 5
                                                                                           ~80RSIOE FIN NCIAL CENTER
                                                                                               JERSEY CIT  NJ 07311
     410-964,0300
                                                                   tJ\tr,n                         20,.3.2 .6665




                                                                    May 25, 2021


       Honorable Colleen McMahon
       Chief United States District Judge
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

       BYECF

                                                                    Re:


       Dear Judge McMahon:

                      As the Court is aware, defendant James Cahill ("Cahill") is currently at lib;erty on a
       fully secured $500,000 Appearance Bond that contains several conditions including homeietention
       with location monitoring and travel restrictions. By this letter, C~hill respectfully makes two bail
       modification applications. On Friday, May 28, 2021, Cahill requests permission to tra              ;(1
                                                                                                      to his
       house in Long Beach, New York, from 9 am to 7 pm so that he can open the home up and (epare it
       for the summer season. The exact address of the home is known to Pretrial Services ("PTS' 1) and the
       government. Additionally, from July 1, 2021 through Labor Day weekend, Cahill requesfs that he
       be permitted to live at his home in Long Beach. PTS, by United States Pretrial Servic~ Officer
       Andrew Abbott, consents to these applications and will coordinate with the Eastern Districl of New
       York PTS to transfer supervision while defendant lives in Long Beach. The governrent, by
       Assistant United States Attorney Jason Swergold, agrees with PTS' position on these appli,ations.

                          Thank you for Your Honor's consideration of these requests.
                                                                                                          I
                                                                                                          I
                                                                    Very truly yours,
